—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Joseph, J.), *589dated November 16, 1998, as granted that branch of the defendants’ motion which was for partial summary judgment dismissing the first cause of action, in effect, to recover damages for negligent infliction of emotional distress.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff commenced this action to recover damages for economic and emotional harm allegedly caused by the persistent malfunctioning of a Mercedes automobile that he leased from the defendant Rallye Motors, Inc. In opposition to the defendant’s motion, the plaintiff failed to demonstrate that the alleged mechanical difficulties caused any accident, injury, illness, or traumatic event which required medical treatment. Moreover, despite the plaintiffs purported fear of driving the subject automobile, and his access to two other family vehicles, he drove the vehicle in question a distance of 54,000 miles in three years. Under these circumstances, the Supreme Court properly granted that branch of the defendants’ motion which was for partial summary judgment dismissing the first cause of action on the ground that it lacked the requisite “guarantee of genuineness” first articulated by the Court of Appeals in Ferrara v Galluchio (5 NY2d 16, 21; see also, Ford v Village Imports, 92 AD2d 717; Fusco v General Motors Corp., 126 Misc 2d 998). Bracken, J. P., McGinity, Luciano and Feuerstein, JJ., concur.